Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142123                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142123
                                                                    COA: 298807
                                                                    Gratiot CC: 01-004211-FH
  FLOYD JENNINGS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 29, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
           t0418                                                               Clerk